Citation Nr: 1703055	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-12 072	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating higher than 10 percent for arthritis of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel





INTRODUCTION

The Veteran served in the U. S. Army from March 1991 until May 2000.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which assigned a temporary total disability rating from August 2008 until October 2009 for convalescence purposes for her service-connected right wrist arthritis, and assigned a 10 percent rating thereafter.   

This matter was remanded by the Board in August 2014 to collect outstanding VA treatment records and to obtain a more current VA examination.

The Veteran was scheduled for a hearing in June 2014, but she withdrew her request prior to the hearing.  

In this decision, the Board is continuing the Veteran's assigned 10 percent rating for her right wrist arthritis and residuals of wrist surgery, as discussed in more detail below.


FINDINGS OF FACT

The Veteran's right wrist disability manifests with painful and limited motion, without ankylosis.   Her wrist arthritis does not involve two or more major joints or two or more minor joint groups.

CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected arthritis of the right wrist have not been met. 38 U.S.C.A. §§  1155, 5107 (West 2014);  38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.4, 4.45, 4.7, 4.71, 4.10, Diagnostic Codes (DC) 5003, 5214-15 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2008, the Veteran claimed a higher rating for her right wrist arthritis, then rated as 10 percent disabling.  She was granted a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, from August 2008 through September 2009.  Effective from October 1, 2009, her right wrist arthritis and residuals of scaphotrapezium trapezoid fusion and partial radial styloidectomy (hereinafter, "right wrist disability") are rated as 10 percent disabling.  She seeks a higher disability rating. As service connection was in effect when she made her claim, the relevant time frame for review is one year prior to the receipt of the claim, that is, November 2007.  38 C.F.R. § 3.400(o) (2016).

The Board notes that the Veteran is also service-connected for a right wrist scar, neuropathy associated with her right wrist, and decreased range of motion in her right hand. As discussed in the Board's August 2014 decision regarding the Veteran's claim for an increased rating for her service-connected wrist neuropathy, the Veteran is competent to report symptoms such as pain, weakness, and numbness, which she experiences directly through her senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that she attributes such symptoms to any single one of the various medical issues she has experienced with relation to her wrist and hand, the Board finds that she lacks the competency to do so, as this requires medical evidence due to the complexity of the conditions involved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


I.  Increased Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate DCs identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.   

The Veteran's right wrist disability is currently rated 10 percent under DC 5003-5215, which pertains to limited motion of the wrist due to degenerative arthritis.  38 C.F.R. § 4.71a, DCs 5003, 5215; see also 38 C.F.R. § 4.27 (setting for the process for assigning hyphenated diagnostic codes).  

Diagnostic Codes 5214 and 5215 address limitation of motion of the wrist.

Under DC 5215,  a 10 percent disability evaluation is warranted for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm. 38 C.F.R. § 4.71a, DC 5215 (2016).

Under DC 5214, higher ratings can be assigned with a diagnosis of ankylosis, with the ratings varying depending on the degree of unfavorability of the ankylosis.  Id., DC 5214.

The average normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees. 38 C.F.R. § 4.71a, Plate I.

The Veteran's worst range of motion measurements were taken at the March 2009 VA examination, with dorsiflexion to 5 degrees.  The October 2015 VA examination showed a better range of motion, however, the examiner noted that her range of motion was severely reduced.  At that examination, she complained of swelling, tenderness, numbness, and pain, which interferes with typing, stapling, and other office responsibilities, and also affects general activities of daily living.  At the October 2015 VA examination, she was able to do repetitive testing without additional loss of function or range of motion.  The examiner noted no atrophy, and the Veteran did not report any flares.

When evaluating limited motion caused by musculoskeletal disabilities, a consideration must be made as to whether it is appropriate to grant a higher rating when there is functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of  38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).   However, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has considered the functional loss demonstrated in the medical records.  Further, in January 2011, she reported having incapacitating episodes, and that she is unable to perform some of the same actions that she was once able to.  A November 2008 letter indicates that her disability holds her back because she cannot perform certain activities of daily living.  The Board is sympathetic to the fact that she experiences pain with limitations on the types of activities she can perform, however, she is at the highest rating based on limitation of motion of the wrist.  38 C.F.R. § 4.71a, DC 5215.  A higher rating requires a diagnosis of ankylosis, which has not been shown in the record.  Id., DC 5214.

The Veteran's private doctor, in a November 2009 letter, opined that her disability was deserving of greater than the 10 percent she is receiving, though the evaluation  was not made with reference to the Schedule for Rating disabilities.  Dr. C.H. evaluated the Veteran's reported impairment according to the guidelines of the American Medical Association (AMA) Guide for the Evaluation of Permanent Impairment, 6th Edition, and opines that the Veteran's "21 percent upper extremity impairment translates to a 13 percent whole person permanent partial impairment related to the motion loss and arthrodesis and the Grade IV severity of her impairment."  The Board observes that the diagnostic codes are intended to reflect reductions in earning capacity from specific injuries or combination of injuries.  See 38 U.S.C.A. § 1155.  The Board is also tasked with determining the appropriate code, from the Schedule, with the guidance that a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Here, the evidence does not show ankylosis, which is the requirement for the next rating.  Neither her doctor, nor the other evidence of record, indicates that she has ankylosis or that her symptoms are so severe so as to be the equivalent of ankylosis.  The Board also notes that the AMA guide is in no way binding on the Board.

The Board also considered whether a higher rating was warranted under DC 5003, pertaining to her degenerative arthritis.  That DC provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  If limitation of motion is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.   38 C.F.R. § 471.a, DC 5003.  In the absence of limited motion, a 10 percent rating is assigned when X-ray evidence shows two or more major joints or two or more minor joint groups.  A higher 20 percent rating is assigned when X-ray evidence shows involvement of two or more major joints or minor joint groups, with accompanying occasional incapacitating exacerbations.  Id.

The record shows the Veteran's right wrist arthritis only affects one joint.  As a result, no opportunity for a disability rating higher than the 10 percent already awarded is available.  Id.

There are no other diagnostic codes that are applicable.  As mentioned above, the Board notes the Veteran already has separate ratings for neuropathy of the hand, decreased range of motion of the hand, and the residual scar from her wrist surgeries, which are not currently under consideration.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321 (b)(1). The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected wrist disabilities that would render the schedular criteria inadequate. As discussed above, the Veteran's symptoms (pain, limitation of motion and weakness) are contemplated in the assigned schedular ratings.  The present record does not reflect disability-related absence from work other than with respect to the period of the Veteran's surgery and convalescence, a period during which the Veteran has already received a 100 percent rating.  The record also does not reflect any unusual symptoms or affects beyond discomfort and limited diminution in the Veteran's ability to perform core job functions.  The record does not show recurring, extended hospitalization.   Thus, the application of the rating schedule is not rendered impractical.  While the Veteran's representative, in a January 2016 Post-Remand Brief, argued that extraschedular consideration is appropriate in this matter, the only symptoms cited are pain and decreased range of motion.  These symptoms are contemplated by the rating schedule.  The Veteran has, in effect, merely disagreed with the assigned disability ratings for her level of impairment.  The record does not show any additional symptoms that are not being compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no suggestion that her right wrist combines with any of her other disabilities to produce an unusual disability picture or additional symptoms that are not being compensated.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's service-connected disability on appeal are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

The Board considered whether this this case involved a claim for a total disability rating due to individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The most recent evidence shows the Veteran working in an office environment, and there is no suggestion that it is less than full time or that it is a sheltered workshop environment.  While she has asserted that her disability impacts her ability to do her job, she has not asserted it prevents her from doing her job.  Accordingly, a claim for TDIU has not been raised.  

II. Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits. See, e.g., 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran received appropriate notice regarding her increased rating claims in October 2008 and March 2009.   

Regarding the duty to assist, the VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and associated such records with the claims file. The Veteran was afforded relevant VA examinations in October 2015 and  March 2009 which, in addition to the other VA treatment records, contain adequate findings that allow the Board to address the Veteran's claims on appeal. 

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims decided herein.


ORDER

For the reasons set forth above, the Veteran's claim for increased disability rating in excess of 10 percent for arthritis of the right wrist is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


